DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 09/16/2022 with respect to claims 1-6, 8-10, 12-15 have been fully considered but they are not persuasive. 
Regarding the interpretation under 35 U.S.C., §112(f), Applicant asserts that “By the present amendment, claims 1-6, 8-10, and 12-15 have been amended and no longer include the language in the form objected to by the Examiner. Furthermore, it is respectfully submitted that the above-discussed claim terms, as found in the presently amended claims, should not be interpreted under 35 U.S.C. § 112(f)” (see second page, labeled as page “9” and hereinafter referred to as p. 9, of Remarks filed 09/16/2022, emphasis added).
Applicant continues, stating “For example, the phrase "an actuating member" has been amended to read "a flexible line." Applicant respectfully submits that this phrase recites both physical structure (a "line" is defined as "a length of cord, rope, wire, or other material serving a particular purpose,") and physical properties (i.e., the line is "flexible"). Accordingly, interpretation of this term as a "means plus function" limitation under 35 U.S.C. § 112(f) is not proper” (see p. 9 of Remarks).
In response, it is acknowledged that Applicant has amended the term “actuating member” to a “flexible line” and thus this term no longer invokes interpretation under 35 U.S.C. § 112(f).  
However, the remaining terms—i.e., “an energy capturing member,” “an energy transfer member,” “a biasing member,” and “an adjustment member”—have not been substantively amended, and still appear to invoke 35 U.S.C. § 112(f).  Note that the term “member” may be defined as, e.g., “a component part” or “a distinct part of a whole”1 and, as such, the above-noted “member” terms fail to explicitly recite or even imply sufficient structure to perform the claimed functions—i.e., respectively, of “energy capturing,” “energy transfer[ing],” “biasing,” and “adjustment”.  
Should Applicant wish these terms to “not be interpreted under 35 U.S.C. § 112(f)” as asserted, Applicant is once again invited to (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding the rejections under 35 U.S.C. §102/103, Applicant argues that “in the device of Foster, the element which the Examiner likens to an "energy transfer member" of Applicant's claim 1, i.e., the "drum" (6a-6d), moves from a first rotational position to a second rotational position, and back again, in order to define a working movement of the drum. This is different from the "movement of [an] energy transfer member along [a] working stroke" as recited in Applicant's claim 1, which is defined as "movement of the energy transfer member from [a] first stroke position to [a] second stroke position..."” (see p. 13 of Remarks, emphasis added).
Applicant continues, stating “it is noted that the common meaning of the word "stroke" is a movement across a surface or along a linear path, i.e., a positional translation” and asserting that “it is noted that the common meaning of the word "stroke" is a movement across a surface or along a linear path, i.e., a positional translation” (see p. 13 of Remarks, emphasis added).
In response, it is respectfully noted that the term “stroke” does not require “movement across […] a linear path” as asserted by Applicant.  Rather, the term “stroke” may, given its broadest reasonable interpretation, be defined as, e.g., “a single complete movement, especially one continuously repeated in some process” or “the complete movement of a moving part, especially a reciprocating part, in one direction”2.
Thus, though the “energy transfer member” of Foster may “move[] from a first rotational position to a second rotational position”—i.e., the movement may be “rotational” rather than “linear” in nature—the claim is still worded sufficiently broadly so that the prior art may, in fact, be interpreted to teach the claimed limitations.
It is additionally noted that the features upon which applicant relies (i.e., moving “along a linear path” and/or a “positional translation”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, in the alternative rejection under 35 U.S.C. §103, it is noted that the Windle reference does teach movement along a linear path—see, e.g., Figs. 2, 3, where the piston and pulley assembly moves back and forth along a vertical linear path to complete a stroke.  Thus, in this case, Applicant is respectfully reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant also argues that “claim 1 patentably distinguishes over Foster for at least the reason that Foster fails to teach, disclose, or suggest […] wherein "the adjustment member is configured to allow adjustment of the length of the actuating portion of the line absent movement of the energy transfer member along the working stroke"” (see p. 15 of Remarks).
In response, it is respectfully noted that the amended language fails to clearly and definitely set forth the metes and bounds of the patent protection sought, as required by 35 U.S.C. §112(b).  Additionally, the amended language appears to comprise new matter impermissible under 35 U.S.C. §112(a).  Despite these deficiencies, it is respectfully noted that Foster does appear to teach this limitation.  Specifically, as discussed in the rejection below, Foster discloses that a separate, intermediary line storage drum may be used to adjust the length of the connecting lines (see, e.g., ¶ 67).  With such a storage drum, separate from the drum 11a connected to hydraulic motor 12a, the length of the lines—i.e., the length of the actuating portion of the line—could be adjusted without moving drum 11a—i.e., the energy transfer member.  Thus, as the claim may be best understood in light of the multiple deficiencies present, it appears that Foster does still teach and/or render obvious the claimed limitations.
It is the Examiner’s considered opinion that all of Applicant’s arguments have been taken note of, and the substance thereof answered above, pursuant to MPEP 707.07(f).  The prior art of record has been found to clearly teach and/or render obvious Applicant’s claimed invention; as such, the rejections set forth herein are deemed appropriate.  
As addressed in detail hereinbelow, claims 1-6, 8-10, and 12-15 are rejected herein as failing to comply with the requirements of 35 U.S.C. §112 and of 35 U.S.C. §102/103.  There are numerous vague and indefinite limitations present in the pending claims.  As such, the claims have been given their broadest reasonable interpretation—as best as they may be understood in light of the deficiencies present—pursuant to, at least, MPEP 2111.01(I) and MPEP 904.01.

Information Disclosure Statement
The information disclosure statement filed 08/03/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, no legible copy of Foreign Documents “JP 198200366” or “JP 1997209905” was provided in the application.  As such, these documents were not considered.
N.B. – Two other, differently-labeled documents, JP 9-209905 and JP 57-366, were submitted.  If it is these documents that were intended to be considered, they should be properly identified on a newly-submitted IDS.  Alternatively, legible copies of Foreign Documents “JP 198200366” or “JP 1997209905” should be submitted.
Additionally, no legible copy of Non-Patent Literature Document “TAKAYOSHI, NORIHISA, ‘Japanese Office Action’” was provided in the application.  As such, this document was not considered.
N.B. – Another, unlabeled, document comprising both English and non-English text was submitted.  If this is the document intended to be considered, it should be properly labeled.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant’s amended title of “Wave Energy Transfer Assembly” is appropriately descriptive of a great number of inventions.  It does not clearly distinguish Applicant’s invention from the prior art.
Appropriately descriptive titles may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. (MPEP § 606.01).

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, lines 4-5, the phrase “assembly comprising, a flexible line” should be written as: —assembly comprising[[,]]: a flexible line—.
Regarding claim 1, lines 17 and 23, the limitation “the length” is recited.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the phrase “the length” will be read as —a length—.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for
performing a specified function without the recital of structure, material, or acts in support
thereof, and such claim shall be construed to cover the corresponding structure, material,
or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (also called a nonce term or non-structural term having no specific structural meaning) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows, along with what appears to be the corresponding structure(s), material(s), or acts to perform the recited function (see elements as shown in Figs. 1-3): 
In claim 1: 	“an energy capturing member”—referring to float 2;
		“an energy transfer member”—referring to movable pulley 5;
		“a biasing member”—referring to spring 8;
“an adjustment member”—referring to winch 7;
In claim 3: 	“an energy capturing member”—referring to float 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-10, 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, second page, lines 1-3, the limitation “wherein the adjustment member is configured to allow adjustment of the length of the actuating portion of the line absent movement of the energy transfer member along the working stroke” (emphasis added) appears to comprise subject matter which was not described in the specification as originally filed.  
Furthermore, Applicant has failed to indicate where support for the newly-added subject matter may be found in the specification as originally filed. 
Thus, it is found that the added subject matter noted above was not described in the specification as originally filed in reference to the elected invention, and therefore comprises new matter impermissible pursuant to 35 U.S.C. §112(a).
Regarding claims 2-6, 8-10, 12-15, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6, 8-10, 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, lines 19-22, the limitations “wherein movement of the energy transfer member […] defines a working stroke” and “whereby movement of the energy transfer member through the working stroke drives said energy converter” (emphasis added) are, together, vague and indefinite.  Notably, whereas the claim appears to introduce two separate and distinct “movement of the energy transfer member” features, these separately-introduced features appear to refer to one and the same “movement of the energy transfer member”.  The claim should be amended to make clear whether different “movement” features are intended or whether reference to a single “movement” should be made.
Regarding claim 1, second page, lines 1-3, the limitation “wherein the adjustment member is configured to allow adjustment of the length of the actuating portion of the line absent movement of the energy transfer member along the working stroke” (emphasis added) is vague and indefinite.
First, the claim fails to make clear how the “adjustment member” may be “configured to,” specifically “allow adjustment of the length of the actuating portion” as claimed.  The claim does not recite any specific structure which would allow performance of the recited function.  It is unclear whether the function requires some specific structure or is simply a result of operating the “adjustment member” in a certain manner.
The limitation recites function rather than structure.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Furthermore, it must be noted that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  
To resolve the unclear boundaries of the functional language, Applicant may amend the claim to specify how the “adjustment member” may be “configured to,” specifically “allow adjustment of the length of the actuating portion”—such as by specifying a particular structure that would allow performance of the claimed function.
Second, the claim fails to make clear what being “absent movement of the energy transfer member” is generally intended to mean, and especially what being “absent movement” which is, specifically, “along the working stroke” is intended to signify.  It is noted that this language does not appear to be found in the specification as originally filed and Applicant, upon filing the Amendment of 09/16/2022, has failed to indicate where support may be found (see accompanying New Matter rejection under 35 U.S.C. §112(a) above). 
Regarding claim 3, the limitation “the energy transfer assembly further comprises an energy capturing member coupled to the line that is enabled to transfer wave energy to the line” is vague and indefinite.  
First, claim 1, upon which claim 3 depends, already sets forth the feature of “an energy capturing member”.  Thus, claim 3 fails to make clear whether two separate “energy capturing member” features are required or whether these separate recitations are intended to refer to one and the same “energy capturing member”.
Second, the claim fails to make clear what the referent of the pronoun “that” is—i.e., it fails to make clear what element(s) is/are “enabled to transfer wave energy to the line”.
Regarding claim 6, the limitation “the actuating portion of the line can be adjusted by the adjustment member during movement of the energy transfer member along the working stroke” (emphasis added) is vague and indefinite.  Notably, the limitation appears to contradict the newly-added limitation of claim 1, which requires that “adjustment” is “allow[ed]” specifically “absent movement of the energy transfer member”—whereas here, in claim 6, the “adjust[ment]” occurs “during movement”.
Regarding claim 8, the limitation “the operation of the working stroke” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  Furthermore, the phrase “the operation of the working stroke” appears to refer to “the working stroke” as an object (in the same manner as, e.g., the phrase ‘operation of the machine’ refers to a ‘machine’) whereas, as set forth in claim 1, the term “working stroke” appears to be used to refer to an action rather than an object.  The claim(s) should be amended to clarify what exactly a “working stroke” may comprise.
Regarding claims 9, 10, the limitation “wherein the energy transfer assembly comprises two or more lines engaged by the adjustment member” (emphasis added) of claim 9 is vague and indefinite.  
First, regarding claim 9, the claim fails to make clear whether the newly-introduced “two or more lines” comprise, or are separate and distinct from, the “flexible line” set forth in claim 1.
Second, regarding both claims 9 and 10, the limitation of claim 9 appears to require “two or more lines” be “engaged by” the same “adjustment member”.  Furthermore, claim 10, dependent on claim 9, further specifies that the “adjustment member” may “comprise[] a winch”.  However, as shown in, e.g., Applicant’s Fig. 1, there is a one-to-one relationship between “flexible rope/line 3” and the “adjustment member/winch 7”.  Thus, the claim fails to make clear how “two or more lines” may be “engaged by” the same “adjustment member”/“winch”.
Regarding claim 15, the limitation “the energy transfer member comprises a movable pulley” is vague and indefinite in light of the limitation “the energy transfer member comprises a rotating portion” of claim 14, upon which claim 15 is dependent.  Notably, the claim fails to make clear whether the “moveable pulley” which is comprised by the “energy transfer member” is the same as, or separate and distinct from the “rotating portion” comprised by the “energy transfer member”.
Regarding claims 2-6, 8-10, 12-15, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Regarding claim 1, whereas it appears that the reference discloses all the functional limitations of the claim(s), and structure(s) necessary therefor, since the metes and bounds of the claimed invention have not been clearly and definitely set forth as required by 35 U.S.C. § 112(b), it cannot be determined whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, including all properties and/or functions.  Therefore, the following rejection is made and the burden of proof is shifted to Applicant.
Claim(s) 1-6, 8-10, 12-15, as best understood, are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Foster (US 2015/0000263 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Foster (US 2015/0000263 A1) in view of Windle (US 2009/0081055 A1).
Regarding claim 1, as best understood, Foster discloses an energy transfer assembly (see, e.g., Abstract, ¶ 1) mounted to a reaction member (submersible subsea reaction member 1) and arranged to transfer wave energy to an energy converter (e.g., energy converters 3a-3d), the reaction member comprising a platform (see, e.g., Figs. 1, 2 and ¶ 53: reaction member 1 forms a platform) supporting the energy transfer assembly, the energy transfer assembly comprising, 
a flexible line (e.g., connecting lines 4a-4d, also generally referred to as line 4) defining an actuating portion (length of line 4, no separate number given) extending between an energy capturing member (energy capturing float 2) and the platform (reaction member 1); 
an energy transfer member (e.g., drum 11a of energy converter 3a, see Fig. 5) in engagement with the line (line 4) and movable by the line between a first stroke position and a second stroke position (see, e.g., ¶ 58: energy converters 3a-3d have respective working strokes; first and second positions may be where, e.g., line 4 is fully or mostly fully retracted/wound on drum 11 and fully or mostly fully let out; see also, e.g., ¶ 44, 65, 67, 69; and ¶ 70 discussing a neutral or mid stroke position, which would implicitly be mid-way between the end points of the working stroke), the energy transfer member coupled to the energy converter and arranged to transfer energy from the line (line 4) to the energy converter (energy converter 3);
a biasing member (e.g., hydraulic pre-load/biasing or separate physical springs, see below for further discussion) coupled to one or more of the line (line 4) or the energy transfer member (drum 11a), the biasing member biasing the energy transfer member toward the first stroke position (see, e.g., ¶¶ 62-63: a hydraulic pre-load can be used to create a biasing force on the hydraulic motor 12a that will wind the respective connecting line 4a back onto drum 11a, this may be achieved via the hydraulic circuit shown in Fig. 6; see also ¶ 67: the hydraulic pre-load may be substituted by separate physical springs; see also ¶ 72 describing functionality of hydraulic pre-load/biasing and noting that the hydraulic energy conversion circuit allows for hydraulic biasing force to be modulated, thus comprising the “energy storing ‘member’ comprising a biasing ‘member’”); and 
an adjustment member (hydraulic motor 12a may operate as a motor to cause connecting line 4a to wind onto, or be let out from, drum 11a; as such, hydraulic motor 12a+ drum 11a operate as a winch which serves to adjust the length of corresponding line 4a; alternatively, Foster also discloses that a separate intermediary line storage drum may be used to adjust the length of the corresponding lines; see ¶ 67) engaged with the line (line 4/4a) and configured to adjust the length of the actuating portion of the line (line 4/4a); 
wherein movement of the energy transfer member (e.g., drum 11a of energy converter 3a) from the first stroke position to the second stroke position and back to the first stroke position defines a working stroke (see discussion above; distal end points of working stroke defined implicitly as opposite ends of stroke having a neutral or mid stroke position) of the energy transfer member (drum 11a), whereby movement of the energy transfer member through the working stroke drives said energy converter (energy converter 3; see Figs. 5, 6 and ¶ 58: working strokes of the energy converters are exploited to produce power); and 
wherein the adjustment member (hydraulic motor 12a) is configured to allow adjustment of the length of the actuating portion of the line (see, e.g., ¶ 62: hydraulic pre-load can be used to create a biasing force on the respective hydraulic motor 12a that will wind the respective connecting line 4a back onto the drum 11a; see also ¶ 65: shortening and lengthening of connecting line 4a).
Furthermore, Foster appears to teach that an adjustment member may be configured to adjustment of the length of the actuating portion of the line absent movement of the energy transfer member along the working stroke (see, e.g., ¶ 67: an intermediary line storage drum may be used to adjust the length of the connecting lines; as such, by using the intermediary line storage drum as the ‘adjustment member’ rather than drum 11a, the length of line 4/4a could be adjusted without movement of drum 11a—that is, it would appear, absent movement of the energy transfer member).
As discussed above, it appears that Foster teaches the invention as claimed.  It is noted that, due especially to the use of nonce terms such as “energy capturing member,” “energy transfer member,” “biasing member,” and “adjustment member,” along with the associated functional language, the metes and bounds of the patent protection sought are ambiguous.
As discussed above, it appears that Foster discloses structure capable of performing the claimed functionality.  In Foster, such functionality is achieved by use of a hydraulic circuit coupled to a hydraulic motor 12a, which is attached to a corresponding drum 11a; this assembly, along with pulley 5a and track 6a, allow for transfer of wave energy to an energy converter to turn an electrical generator (see, e.g., ¶ 64).
However, insofar as it is unclear whether or not interpretation under 35 U.S.C. §112(f) is intended, and whether or not the claims require, e.g., a spring to serve as the biasing member and/or separate and distinct elements to perform each functionality, the following is noted for expediting prosecution.
On the other hand, Windle (Figures 1-7, 11, 12) discloses an energy transfer assembly (wave powered pumping apparatus 22) arranged to transfer wave energy to an energy converter, the drive assembly comprising: 
a flexible line (cable 172/372) defining an actuating portion (length of cable); 
an energy transfer member (e.g., pulley 164/364) arranged to be coupled to an energy converter (comprised by, e.g., cylinder assembly 38 and piston assembly 40) and arranged to transfer energy from the flexible line (cable 172/372) to said energy converter (see, e.g., Figs. 2, 3); 
a biasing member (e.g., springs 128/130, of piston reloading mechanism 114, which serve for biasing the piston the downward/reload position; see, e.g., ¶ 42) coupled to one or more of the line (cable 172/372) or the energy transfer member (see, e.g., Figs. 2-3 and Figs. 11-12: springs 128/130 are coupled to both cable 172/372 and pulley 164/364 via upper spring support 122/322); the biasing member biasing the energy storing member toward the first stroke position (see, e.g., ¶ 44: piston reloading mechanism 114 provides a downward force to bias/move the piston assembly in the downward direction); 
wherein the actuating member (cable 172/372) is arranged to move the energy transfer member (e.g., pulley 164/364) from a first stroke position (see, e.g., Figs. 2, 3: downward position) to a second stroke position (see, e.g., Fig. 4: upward position); and 
wherein the first stroke position and the second stroke position define distal end points of a working stroke (working stroke having distal end points at downward and upward positions); the working stroke arranged so as to drive said energy converter (working stroke drives wave powered pumping apparatus 22/222 to convert wave action to pump a fluid; see, e.g., Abstract).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the drive assembly of Foster with the explicit teaching of a hydraulic cylinder/piston- and spring-based arrangement, where Foster suggests that such an arrangement may be used (see, e.g., ¶ 67: “hydraulic cylinders or linear generators may be in used place of the hydraulic motors, with an intermediary line storage drum used to adjust the length of the corresponding connecting lines.  Furthermore separate physical springs may be substituted for the hydraulic pre-load”) though appears silent regarding specific structural arrangement of these features, and Windle teaches a suitable hydraulic cylinder/piston- and spring-based arrangement, where the selection of a known configuration based on its suitability for its intended use supports a prima facie obviousness determination (MPEP §2144.07).
Regarding claim 2, Foster and/or the combination of Foster and Windle further discloses and/or renders obvious that the line (Foster: connecting line 4a) comprises a flexible rope (Foster: lines are flexible; see, e.g., ¶¶ 15, 16, 18).
Regarding claim 3, as best understood, Foster and/or the combination of Foster and Windle further discloses and/or renders obvious that the energy transfer assembly further comprises an energy capturing member (Foster: energy capturing float 2) coupled to the line (Foster: connecting line 4a) and is enabled to transfer wave energy to the line (Foster: see, e.g., ¶ 43).
Regarding claim 4, Foster and/or the combination of Foster and Windle further discloses and/or renders obvious that the actuating portion of the line (Foster: connecting line 4a) extends between the energy capturing member (Foster: energy capturing float 2) and the energy transfer member (Foster: see, e.g., ¶ 18: the distance between the reaction member and the energy capturing float can be adjusted by winding the connector lines on or off the respective drums; see also, e.g., ¶ 60, discussing change in length of lines 4a-4d, which change in length may be considered an ‘actuating portion’).
Regarding claim 5, Foster and/or the combination of Foster and Windle further discloses and/or renders obvious that the energy capturing member (Foster: energy capturing float 2) comprises a buoyant portion (Foster: float 2 is buoyant, having buoyancy B1—see, e.g., ¶ 56, and may be, e.g., floating on surface S of a body of water, see Fig. 1; or floating just below surface S, see Fig. 2).
Regarding claim 6, as best understood, Foster and/or the combination of Foster and Windle further discloses and/or renders obvious that the actuating portion of the line (Foster: connecting line 4a) can be adjusted by the adjustment member (Foster: hydraulic motor 12a may operate as a motor to cause connecting line 4a to wind onto, or be let out from, drum 11a; as such, hydraulic motor 12a+ drum 11a operate as a winch; alternatively, Foster also discloses that a separate intermediary line storage drum may be used to adjust the length of the corresponding lines; see ¶ 67) during movement of the energy transfer member along the working stroke (Foster: see, e.g., ¶¶ 68, 72, 110).
Regarding claim 8, as best understood, Foster and/or the combination of Foster and Windle further discloses and/or renders obvious that the adjustment member may be configured such that the actuating portion of the line (Foster: connecting line 4a) can be adjusted (Foster: see, e.g., ¶¶ 18, 72) by the adjustment member (Foster: hydraulic motor 12a may operate as a motor to cause connecting line 4a to wind onto, or be let out from, drum 11a).
Regarding claim 9, as best understood, Foster and/or the combination of Foster and Windle further discloses and/or renders obvious the energy transfer assembly comprises two or more lines (Foster: four connecting lines 4a-4d), and wherein actuating portions of the two or more actuating members can be adjusted independently (Foster: see, e.g., Fig. 2: each line 4a-4d is connected to its own drum 11a-11d/hydraulic motor 12a-12d and, as such, may be operated/actuated independently; also, positions of pulleys 5a-5d on tracks 6a-6d may also be operated independently; see, e.g., ¶¶ 19, 68, 110).
Regarding claim 10, as best understood, Foster and/or the combination of Foster and Windle further discloses and/or renders obvious that the adjustment member comprises a winch (Foster: hydraulic motor 12a may operate as a motor to cause connecting line 4a to wind onto, or be let out from, drum 11a; as such, hydraulic motor 12a+ drum 11a operate as a winch) arranged to store a portion of the line (Foster: see, e.g., ¶ 65: drum 11a [and similar drums] also provide the facility for storage of the respective connecting line 4a [and corresponding similar connecting lines, such as those shown in other Figures] and thus facilitate the adjustment of its length).
Regarding claim 12, the combination of Foster and Windle further renders obvious that the biasing member (Windle: springs 128/130) extends between (Windle: see, e.g., Figs. 2, 3) the reaction member (Foster: reaction member 1; Windle: e.g., lower spring support 116 and/or anchor 42) and the energy transfer member (Foster: drum 11a; Windle: pulley 164/364).
Regarding claim 13, the combination of Foster and Windle further renders obvious that the biasing member may comprise at least one selected from: a spring, an actuator being mechanically or electrically biased; an elastic member; a compressible member; a magnetic member (Foster: hydraulic circuit, for the hydraulic pre-load/bias, may comprise high pressure and low pressure accumulators, which comprise compressible members; see, e.g., Fig. 6, ¶ 64; Foster also discloses, as previously discussed, that the hydraulic pre-load may be substituted by separate physical springs, see ¶ 67, and as such would comprise a spring, which may also be termed an elastic member).
Regarding claim 14, the combination of Foster and Windle further renders obvious that the energy transfer member (Foster: drum 11a; Windle: pulley 164/364) comprises a rotating portion arranged to rotate about an axis as a result of actuation by the line (Foster: see, e.g., Fig. 5: drum 11a rotates about a drum axis; Windle: see, e.g., Figs. 3, 12: pulleys 164/364 rotate about a respective pulley axis).
Regarding claim 15, as best understood, the combination of Foster and Windle further renders obvious that the energy transfer member (Windle: pulley 164/364) comprises a movable pulley (Windle: pulley 164/364) arranged to move in a reciprocating motion along a plane (Windle: see, e.g., Figs. 3, 12: as shown, up/down reciprocating motion of pulley 164/364 is in plane orthogonal to axis of rotation of pulley 164/364) as a result of actuation by the line (Foster: connecting line 4a; Windle: cable 172/372).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
December 14, 2022


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Random House Unabridged Dictionary, © Random House, Inc. 2022.
        2 Random House Unabridged Dictionary, © Random House, Inc. 2022.